Action to recover damages for the wrongful death of plaintiff’s intestate, who was struck and killed by an automobile operated by defendant Benedicks. To *891the automobile were attached dealer’s license plates belonging to respondent, the employer of Benedicks. The proof adduced on behalf of respondent was that Benedicks had stolen its license plates the day prior to the accident. Judgment dismissing the complaint as against respondent, in so far as appealed from, unanimously affirmed, with costs. No opinion. Appeal from order granting motion to set aside the verdict of the jury in favor of the plaintiff and against the respondent dismissed, without costs. There is no such order in the record. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.